DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
           On page 7, line 19, “pear 32” should be “bulb 32”.  
Appropriate correction is required.

Claim Objections
Claims 15, 22, 24 and 26 are objected to because of the following informalities:  
In regard to claim 15, it is unclear as to whether or not the “wiping lip” defined on line 14 is referring to the same “wiping lip” defined on line 9 or some other element.
In regard to claims 22 and 24, it is unclear as to whether or not the “one or several wiping lip(s)” defined on the last lines of these claims are referring to the same “wiping lip” defined in claim 1 (see lines 9 and 14) or some other element.
In regard to claim 26, it is unclear as to whether or not the applicator is intended to be part of the claimed combination, i.e., the language of claim 1 is such that the applicator is not intended to be claimed, however, the language of claim 26 seems to indicate the applicator is intended to be claimed.  Should the Applicant intend to claim the applicator, an antecedent basis should therefor be defined.  Should the Applicant not intend to claim the applicator, “adapted to be” / “for” language should be used when referring thereto.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 15, an antecedent basis for “the container” (see line 6), “the vicinity” (see the last line) and “the upper plane” (see the last line) has not been defined.  Further, the phrase “in the vicinity” (see the last line) is a relative which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regard to claim 17, an antecedent basis for “the respective free edges’ (see line 2) has not been defined.
In regard to claim 24, an antecedent basis for “the location” (see the last line) and “the resting position” (see the last line) has not been defined.
In regard to claim 27 and 28, term “essentially” (see the last line in these claims) is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (U.S. Patent 7,182,535).
In regard to claim 15, Lim discloses a wiping device for a fluid product applicator wherein the device has an axis A comprising:
a first part 200 (see Figure 4) forming a support, a second part 230 forming a wiping sleeve, the wiping sleeve adapted to scrape an applicator stick immersing in a liquid product,
the first part forming a support comprising an annular base configured to rest on the mouth of  a container 100 (see Figures 4 and 6) with an axial bearing collar (not numbered, see the protruding upper portion of element 20 which rests on the container neck, Figures 4 and 6) and a tubular portion (defined by the annular body depending from the bearing collar) centered on axis A and intended to be radially mounted inside the mouth,
the second part 230 forming the wiping sleeve comprising a central passage and at least one “wiping lip” (defined at the upper edge of element 230).
the first part forming a support comprising a plurality of legs 210 extending from the annular base towards the second part forming the wiping sleeve, the legs being separated from each other by secondary passages 220, these secondary passages 220 being located radially outside the wiping sleeve 230 and inside the tubular portion of the base,
wherein an upper wiping lip (as defined above) is provided with a free edge arranged in a plane located “in the vicinity” of the upper plane of the collar of the base.

Claim Rejections - 35 USC § 103
Claims 16 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
In regard to claims 16 and 25, although the Lin reference does not disclose the sectional area of the secondary passages, it is the examiner’s position is would have been obvious to one of ordinary skill in the art at the time the invention was made the passages can be designed to have any suitable sectional area, including the claimed areas, depending on the needs of the user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In regard to claim 26, although the Lim reference does not disclose whether or not the first and second parts are made integrally from a single piece, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the first and second parts can either be formed integrally from a single piece of formed from two pieces which are later assembled since it has been held that forming in one piece an article which was formerly formed from several assembled pieces involves only routing skill in the art.
In regard to claim 27, although the Lim reference does not disclose the specifically claimed material, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that any suitable material, including that claimed, can be used to make the first and second parts without effecting the overall operation of the device, especially since the Lim reference does not limit the materials used to make the device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Dahm (U.S. Patent 4,627,454).
Although the Lim reference does not disclose the use of multiple wiping lips, attention is directed to the Dahm reference, which discloses another cosmetic wiper wherein multiple wiping lips 15 (separated by a distance H) are employed in order to more effectively wipe the applicator.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that element 230 in the Lim device can include multiple wiping lips therein (which are separated by a distance H) in order to more effectively wipe the applicator.
Claims 18, 20, 21, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Vasas (U.S. Patent 3,817,637).
In regard to claim 18, although the Lim reference does not disclose the first part 200 is a first piece made of a first material and the second part 230 is a second piece made from a more flexible material than the material used to make the first piece, attention is directed to the Vasas reference, which discloses another wiper structure wherein a first support piece 56 is made from a first material and a second wiping piece 50 is formed from a second more flexible material (see column 5, lines 49-50; it is noted the cross-hatching of element 56 indicates this element is formed from a metal) in order to enable the wiper to be securely mounted to the container and to enable the wiping lip to resiliently engage the applicator.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the first piece 200 in the Lim device can be of a first material and the second wiping piece 230 can be formed from a more flexible material in order to enable the wiper to be securely mounted to the container and to enable the wiping lip to resiliently engage the applicator.
In regard to claims 20 and 21, upon the two pieces being of different materials, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made these two pieces can be assembles by any known and suitable means, including overmolding and “clipping” without effecting the overall operation of the device, especially since the Applicant has not indicated the manner in which the pieces are assembled is critical to the overall operation of the device, as evidenced by the several disclosed methods of assembling the device.
In regard to claim 23 and 28, as discussed above, the Lim device can obviously be formed from any suitable materials depending on the needs of the user.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Suzuki et al. (US 2012/0039660, hereinafter Suzuki.
Although the Lim reference does not disclose a narrowing of the applicator at the location of the resting position of the wiper, attention is directed to the Suzuki reference, which discloses another wiper mechanism wherein the applicator has a narrowing 23 (see Figure 1) at the location of the resting position of the wiper 32 in order to prevent the wiper from being stressed when not in use.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the applicator in the Lim device can include such a narrowing in order to prevent the wiper from being stressed when not in use.


Allowable Subject Matter
Claims 19 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Pires et al., Kulik and Robert references are cited as being directed to the state of the art as teachings of other wiping structures.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
8/17/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754